Case: 11-60223     Document: 00511727042         Page: 1     Date Filed: 01/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 17, 2012
                                     No. 11-60223
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

RANDY POTTER,

                                                  Petitioner-Appellant

v.

BRUCE PEARSON, Warden,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 5:08-CV-290


Before DAVIS, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Randy Potter, federal prisoner # 49029-004, requests leave to proceed in
forma pauperis (IFP) in his appeal from the district court’s dismissal of his 28
U.S.C. § 2241 petition and the denial of his motion for relief of judgment
pursuant to Federal Rule of Civil Procedure 60(b). Potter’s notice of appeal was
timely only with respect to the denial of his Rule 60(b) motion, see FED. R. APP.
P. 4(a)(1)(B), and we thus lack jurisdiction to review the underlying dismissal of
his § 2241 petition. See Bowles v. Russell, 551 U.S. 205, 214 (2007). The district

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60223   Document: 00511727042     Page: 2     Date Filed: 01/17/2012

                                 No. 11-60223

court determined that Potter had not established any basis for relief under Rule
60(b), and it denied him leave to proceed IFP on appeal, finding that he had not
shown the presence of a nonfrivolous appellate issue.
      To proceed IFP, a litigant must be economically eligible, and his appeal
must not be frivolous. Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).
Potter’s IFP motion addresses only the claims he raised in his § 2241 petition
and does not address the district court’s determination that he had not shown
he was entitled to relief under Rule 60(b) or that there existed no nonfrivolous
appellate issue.
      When an appellant fails to identify any error in the district court’s
analysis, it is the same as if the appellant had not appealed the decision.
Brinkmann v. Dall. Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Although pro se briefs are afforded liberal construction, see Haines v.
Kerner, 404 U.S. 519, 520 (1972), even pro se litigants must brief arguments in
order to preserve them. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
      Potter has not shown that he will raise a nonfrivolous issue on appeal.
Thus, his IFP motion is DENIED. See Carson, 689 F.2d at 586. Because the
appeal is frivolous, it is DISMISSED. 5TH CIR. R. 42.2.




                                       2